DETAILED ACTION

The amendment filed on April 12, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1, 17, 27, and 34, “measuring the second value of energy consumption comprises measuring the second value of energy consumption by a sensor arranged in proximity to a circuit breaker associated with a corresponding electrical circuit” (or similar language) is not disclose by the specification. The of the sub-location (110) (Fig. 1) while the sensors (112) measure the energy consumption at a circuit level for each circuit breaker (113) (Fig. 1).

Claim Objections

Claims 17-19, 21, 34, 36, 37, and 39 are objected to because of the following informalities:
Claims 17 and 34, either the sensor or the second energy consumption meter (line 11) is redundant because they are the same elements.  Either one should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7, 17-19, 21, 27, 29, 30, 33, 34, 36, 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (US 2014/0214218) in view of Holt (US 2011/0119001) and Potyrailo et al. (US 2014/0095102).

Regarding claims 1, 17, 27, and 34, Eldridge et al. discloses a method and system for operating an energy consumption metering system (Fig. 1), the method comprising:
measuring a first value of energy consumption at a central supply point by a first energy consumption meter (22, Fig. 1);
measuring a second value of energy consumption of a sub-location of the central supply point by a second energy consumption meter (24, Fig. 1), wherein the second energy consumption meter is more accurate than the first energy consumption meter (paragraph 0095, lines 1-4; paragraph 0127, lines 1-4),
determining, by a calibrator (16, paragraph 0036, lines 13-14), a deviation between the first value and the second value (paragraph 0036, lines 14-17),
wherein the first and second energy consumption metering devices (22, 24’s) and the calibration device (16) that are all connected with each other by a local area network (devices 22, 24’s, 16, 102 are electrically connected together locally (Figs. 1, 2).
While Eldridge et al. does not expressly disclose measuring the second value of energy consumption comprises measuring the second value of energy consumption by a sensor arranged in proximity to a circuit breaker associated with a corresponding electrical circuit, the sensor being configured to provide a specific consumption value of the electrical circuit, Eldridge et al. discloses measuring a second value of energy 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the second energy consumption meter of Eldridge et al. with an additional sensor (102) for the purpose of measuring a second value of energy consumption. 

Eldridge et al. does further does not disclose
based on the determined deviation, determining calibration data for calibrating the first energy consumption meter;
storing the calibration data in a database of a cloud service; and
calibrating the first energy consumption meter using the calibration data stored in the database.

Holt discloses
based on the determined deviation, determining calibration data for calibrating the first energy consumption meter (paragraph 0012, lines 1-10);


Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Eldridge et al. with determining calibration data as disclosed by Holt for the purpose of calibrating a first energy consumption meter. 

Potyrailo et al. discloses storing the calibration data in a database of a cloud service (paragraph 0153, lines 20-23).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Eldridge et al. as modified by Holt with storing the calibration data in a database of a cloud service as disclosed by Potyrailo et al. for the purpose of reusing the calibration data. 

Regarding claims 2 and 29, Eldridge et al. does not disclose based on the calibration data, converting the first value, such that the deviation becomes zero.

Holt discloses based on a calibration data, converting a first value, such that a deviation becomes zero (paragraph 0012, lines 7-10).



Regarding claims 3 and 30, Eldridge et al. does not disclose the second value becomes equal to the first value after the converting the first value, such that the deviation becomes zero (paragraph 0012, lines 7-10).

Holt discloses a second value becomes equal to the first value after the converting the first value, such that the deviation becomes zero (paragraph 0012, lines 7-10).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Eldridge et al. with a second value becomes equal to the first value after the converting the first value as disclosed by Holt for the purpose of having a deviation becomes zero.

Regarding claims 7, 21, 33, and 39, Eldridge et al. discloses notifying a user about the determined deviation via a user interface facility (310, Fig. 5; paragraph 0095, lines 8-10).

Regarding claims 18 and 36, Eldridge et al. discloses the first energy consumption meter (22) is configured to be arranged between a supply line of an energy supplier (4) and a first distribution panel (6).

Regarding claims 19 and 37, Eldridge et al. discloses the first energy consumption meter (22) is configured to be arranged between the second energy consumption meter (24) and a supply line of an energy supplier (Fig. 1).

Regarding claim 40, while Eldridge et al. does not expressly disclose the determined deviation as a percent between the first value and the second value is between 0.5% and 30%, Eldridge et al. discloses “compare the metered first electric energy 10 from the first device 6 with a sum of the metered second electric energy 14 from each of the second devices 8” (paragraph 0036, lines 14-17). It is known to provide a percent (or ratio) between two quantities or numbers to compare the two quantities or numbers. Thus, it would have been obvious to represent the comparison (or deviation) between “the metered first electric energy 10 from the first device 6” and the “sum of the metered second electric energy 14 from each of the second devices 8” as a percent between the first value and the second value. Eldridge et al. further discloses the comparison results in the proper or improper operation of the electric power distribution system (paragraph 0036, lines 17-19).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Eldridge et al. with a determined a deviation as a percent between the first value and the second value is between 0.5% and 30%, since it has been held that where the general conditions of the claims are disclosed in Eldridge et al. for determining a proper or improper operation of the electric power distribution system . 

Response to Arguments

Applicant's arguments filed on April 12, 2021 have been fully considered but they are not persuasive.
With regard to the prior art rejections, Applicants argue “Holt is silent about connecting a calibration device to a sensor, a first energy consumption metering device, and a second energy consumption metering device by a local area network. There is no motivation for an ordinary person skilled in the art to build the calibration device as an external device and connect it to the sensor, the first energy consumption metering device, and the second energy consumption metering device by a local area network. Following the teaching of the cited prior art, the skilled person would include the calibrator of Holt into the first energy consumption metering device or the second energy consumption metering device and thus, there is no need for a connection via a local area network.”
Examiner’s position is that Eldridge discloses connecting a calibration device to a sensor, a first energy consumption metering device, and a second energy consumption metering device by a local area network, since Eldridge discloses devices 22, 24’s, 16, 102 being electrically connected together in one location (Figs. 1, 2).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beiner et al. (US 20160187449) discloses an energy metering system including a plurality of sensors arranged in proximity to circuit breakers (Abstract, lines 1-2). Beiner et al. further discloses a calibration unit configured to determine at least a reference voltage and a reference current (Abstract, lines 8-10).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       
April 21, 2021